DAVIDSON, P. J.
This conviction was for a violation of the local option law. Appellant’s motion for new trial is based upon the ground that the verdict is contrary to the law and the evidence. The record is before us without, a statement of the facts.. The indictment seems to be in the usual form. Without the testimony we cannot review the questions raised in the motion for new trial
The judgment is affirmed. .

(&wkey;>For other cases see same topic and KEY-NUMBER in all Key-Numhered Digests and Indexes